                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO

AARON DEXTER WRIGHT                                                                      PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:18-CV-P83-JHM

DAVIESS COUNTY DETENTION CENTER                                                        DEFENDANT


                                   MEMORANDUM OPINION

        This matter is before the Court on initial review of Plaintiff Aaron Dexter Wright’s pro se

complaint pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the Court will dismiss the

instant action.

                                   I. SUMMARY OF CLAIMS

        Plaintiff, who is a pretrial detainee at the Daviess County Detention Center (DCDC),

brings this action pursuant to 42 U.S.C. § 1983 against DCDC. He claims, in toto: “I was

assaulted by several state and county inmates while I was incarcerated. I had not been convicted

of any crime yet, therefore I should not have been housed with any state inmates[.]” As relief,

Plaintiff seeks compensatory and punitive damages and unspecified injunctive relief.

                                  II. STANDARD OF REVIEW

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, the trial court must review the complaint and dismiss the complaint, or any

portion thereof, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th

Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).
       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. In order to survive dismissal for failure to state a

claim, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A]

district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d

478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 555, 557).

       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district


                                                  2
court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

                                           III. ANALYSIS

        As an initial matter, DCDC is not an entity subject to suit under § 1983. Matthews v.

Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). Rather, the claims against the DCDC actually are

against Daviess County as the real party in interest. Id. (“Since the Police Department is not an

entity which may be sued, Jefferson County is the proper party to address the allegations of

Matthews’s complaint.”); see also Blay v. Daviess Cty. Det. Ctr., 4:07CV-P69-M, 2007 WL

2809765, at *1 (W.D. Ky. Sept. 25, 2007); Fambrough v. Vaught, 4:06CV-P130-M, 2007 WL

891866, at *1 (W.D. Ky. Mar. 21, 2007) (“[T]he claims against the detention center are also

against [the County] as the real party in interest.”); Smallwood v. Jefferson Cty. Gov’t, 743 F.

Supp. 502, 503 (W.D. Ky. 1990) (suit against fiscal court is actually suit against county itself).

        As to Plaintiff’s claim that he should not have been housed with state inmates,1 “the

overwhelming weight of persuasive authority holds that unless the state has an intent to punish,

or at least displays an indifference toward potential harm to an inmate, pre-trial detainees have

no due process right to be housed separately from sentenced inmates.” Burciaga v. Cty. of

Lenawee, 123 F. Supp. 2d 1076, 1078 (E.D. Mich. 2000). Plaintiff alleges no facts indicating

that his housing assignment was made with an intent to punish him or with deliberate

indifference to his safety.



1
 “The Due Process Clause of the Fourteenth Amendment extends the protection of the Eighth
Amendment to pretrial detainees such as Plaintiff.” Harrell v. Grainger Cty., Tenn., 391 F. App’x 519,
522 (6th Cir. 2010).
                                                   3
        Furthermore, regarding the alleged assault by both county and state inmates, the Eighth

Amendment imposes a duty on corrections officers to take reasonable measures “to protect

prisoners from violence at the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832

(1994) (citation omitted). However, not “every injury suffered by one prisoner at the hands of

another . . . translates into constitutional liability for prison officials responsible for the victim’s

safety.” Id. at 834. Rather, to maintain an Eighth Amendment claim based on a failure to

prevent harm, an inmate must prove both an objective and subjective component. Id. With

regard to the objective component, the plaintiff “must show that he [was] incarcerated under

conditions posing a substantial risk of serious harm.” Id. The subjective component requires the

plaintiff to prove that the defendant acted with “deliberate indifference” to that risk. Id.

“Deliberate indifference is a state of mind akin to criminal recklessness: the official must both

be aware of the facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Hamilton v. Eleby, 341 F. App’x 168, 171

(6th Cir. 2009) (internal quotation marks and citations omitted).

        Plaintiff has alleged no facts indicating that he was incarcerated under conditions posing

a substantial risk of serious harm, and he, therefore, fails to state a constitutional claim.

        Accordingly, the Court will dismiss this action by separate Order.

Date:   October 30, 2018




cc:     Plaintiff, pro se
        Daviess County Attorney
4414.005



                                                    4
